DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/23/21 and 4/29/21 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Re. Claims 1-12, the prior art does not disclose or reasonably suggest an optical interrogation system for a sensing fiber, the system comprising: interferometric apparatus configured to probe a single multimode core of the sensing fiber over a range of predetermined wavelengths, and to detect measurement interferometric data associated with multiple light propagating modes of the single multimode core for each predetermined wavelength in the range, the interferometric apparatus comprising multiple interferometers, the multiple interferometers including multiple reference branches and multiple measurement branches, the multiple measurement branches comprising an array of single core, single-mode fibers configured to be couple to the multimode core of the sensing fiber; and data processing circuitry configured to process the measurement interferometric data associated with the multiple light propagating modes of the single core to determine one or more shape-sensing parameters of the sensing fiber.
The most applicable prior art, Kim et al. (US 4,915,468), cited in the IDS filed 2/23/21, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claims.
Re. Claims 13-18, the prior art does not disclose or reasonably suggest a method of operating an optical interrogation system to sense with a sensing fiber coupled to an interferometric apparatus of the optical interrogation system, the interferometric apparatus comprising multiple interferometers, the multiple interferometers comprising multiple reference branches and multiple measurement branches, and the sensing fiber comprising a single multimode core, the method comprising: probing, with the interferometric apparatus and through an array of single core, single-mode fibers of the multiple measurement branches, the single multimode core over a range of predetermined wavelengths; detecting, with the interferometric apparatus, measurement interferometric data associated with multiple light propagating modes of the single multimode core for each predetermined wavelength in the range; and processing, with a data processor, the measurement interferometric data associated with the multiple light propagating modes of the single multimode core to determine one or more shape-sensing parameters of the sensing fiber.
The most applicable prior art, Kim et al. (US 4,915,468), cited in the IDS filed 2/23/21, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claims.
Re. Claims 19-21, the prior art does not disclose or reasonably suggest a non-transitory machine-readable medium comprising a plurality of machine-readable instructions which, when executed by one or more processors associated with an optical interrogation system comprising multiple interferometers, the multiple interferometers comprising multiple reference branches and multiple measurement branches, are adapted to cause the one or more processors to perform operations comprising: 33P05723-WO-US-CON (3948.173US2) operating the optical interrogation system to probe, through an array of single core, single-mode fibers of the multiple measurement branches, a single multimode core of a sensing fiber over a range of wavelengths; operating the optical interrogation system to detect measurement interferometric data associated with multiple light propagating modes of the single multimode core for each wavelength of the range of wavelengths; and processing the measurement interferometric data associated with the multiple light propagating modes of the single multimode core to determine one or more shape-sensing parameters of the sensing fiber.
The most applicable prior art, Kim et al. (US 4,915,468), cited in the IDS filed 2/23/21, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        5/24/22